Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 1 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

Twitter.

64. After Carmen Ortiz's office used the threat of Judge Gorton and other threats to drive Aaron Swartz to suicide, Judge
Gorton ordered the names of government agents redacted from case documents before releasing them to the public for fear of
retaliation.

65. After Carmen Ortiz's office drove Aaron Swartz to suicide but before the acts for which | was indicted, various government
agencies, including the U.S. Sentencing Commission, endured cyberattacks under the banner of Anonymous and this later
caused Chief U.S. District Court Judge Patti B. Saris to disqualify herself from my case.

66. My hunger strike caused serious issues for then-soon-to-be-former--U.S.-Attorney Carmen Ortiz at a time when she was
already in a very weak political position due to intense ongoing long-term controversy and condemnation from both sides of the
political aisle and when the opposing political party was about to take over the DOJ.

67. During my hunger strike protesting Carmen Ortiz for her long record of flimsy political prosecutions, The United States
Court of Appeals for The First Circuit rebuked Carmen Ortiz by reversing what The Boston Globe called one of her "signature
indictments" for failure to state a crime, i.e. for federal interference in local politics.

68. The Harvard Kennedy School rejected Carmen Ortiz's subsequent attempts to secure employment.

69. No big law firm hired Carmen Ortiz after she left the U.S. attorney's office or took her on as a partner, she instead works
for a small firm in Boston that had ties to her former government office.

70. The acting director of the U.S. Marshals Service and the director of the Federal Bureau of Prisons transferred me to McC
New York as an overt act in their conspiracy to protect Carmen Ortiz, the DOJ, and their pension-fraud scam by depriving me of
my Constitutional rights to free speech, freedom of the press, freedom of association, the ability to petition the government for
the redress of my grievances, due process, equal protection, access to counsel, access to the courts, a speedy and public trial
in my district, and freedom from cruel and unusual punishment.

71. Defendants Tatum and Bussanich joined the conspiracy shortly before | arrived at MCC and took willing part through
many overt actions including: placing me in the SHU with no administrative hearings or written orders; threatening me with
forced-feeding if | didn't stop my Constitutionally-protected hunger strike; stigmatizing me by housing me--a strictly-non-violent
human-rights activist--with Joaquin El Chapo Guzman Loera and other high-profile RICO and terrorism defendants; placing me
in solitary confinement in a cold, leaky cell; ordering their staff to treat me in a hostile, coercive, and intimidating manner;
denying me phone calls, access to my counsel, electronic messaging, and interviews with Rolling Stone, Wired, and other
outlets, as well as ordering my mail sabotaged, not accepted by unit staff for mailing, or not sent so that | could not refute the
stigmatizing narrative being put out by the defendants’ parties in privity in the Boston U.S. attorney's office; and trying to frame
me for placing pornography on a protected computer and then destroying the evidence of their botched attempt.

72. Fellow inmates and also correctional staff repeatedly explicitly recognized that my steadfast insistence on my hunger
strike was well beyond the ordinary firmness expected from a similarly-situated individual and | attribute this to my upbringing,
my love for The Constitution, my civic dedication, my personal abhorrence for both prosecutorial and child abuse, my
participation in martial arts and wrestling, and my personal history overcoming child abuse.

73. It is obvious from my knowledge of the inner workings of The U.S. Marshals Service and the Federal Bureau of Prisons
that my same-day transfer across many U.S. court districts from Wyatt in Rhode Island to MCC in Manhattan required approval
at the highest level of the U.S. Marshals Service and the Federal Bureau of Prisons, i.e. the heads of those organizations.

74. During my time at MCC New York, it was well known among the inmate population that Defendant Bussanich moved to
MCC New York because of a lengthy litigation history against him in Pennsylvania.

75. During my hunger strike | authored a Constitutionally-protected petition for the redress of some of my grievances
addressed to then-AUSA Adam J. Bookbinder and this petition appears as exhibit 138 to my opposition.

76. When | filed the case, | had no access to an adequate law library; | was unaware and unable to research the proper
procedure for filing a qui tam action under The False Claims Act, though | have since notified the U.S. attorney general and sent
him all the paperwork that would have been required to pursue a qui tam action under The FCA.

77. The heads of the FBOP and U.S. Marshals Service joined the above-detailed conspiracy to deprive me of my
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 2 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eee we te ee me ae wae we tm nk en ene me make meme mmm mee ery mk em me meat sae ome tm me mm SR om mem mms me seo nm memo

Constitutional rights as a form of patronage in return for federal prosecutors allowing them to continue their ongoing pension-
fraud and other scams, actionable under the FCA, without fear of federal prosecution.

78. To comply with Due Process requirements, the FBOP did not apply its unconstitutional former rule, known as the "byline
restriction," against pre-trial employees in the same way that it did not enforce rules to prevent pre-trial detainees from
conducting businesses and this demonstrates that the defendants in the case knew that there actions to hinder my publishing
were unlawful.

79. Rolling Stone was delayed in publishing its feature about my case because its reporter could not interview me in person
until after | left MCC and arrived at The Plymouth County Correctional Facility (PCCF), where the subsequent in-person
interview was finally able to take place.

80. Recently two (2) inmates who had to be pepper sprayed during a violent altercation in my unit each served only eleven
(11) resultant days in the SHU due to adjudication of their culpability compared to my eighty-one (81) days in the SHU at MCC
and my subsequent forty-four (44) days in SHUs on the way to the FCI Terre Haute CMU, all without being charged with a
single inmate disciplinary infraction, including the twenty-five (25) days | spent in the SHU at MCC after the declared end of my
hunger strike.

| declare that the foregoing is true and correct under penalty of perjury under the laws of the United States of America.
Executed on November 18th, 2019.

ay

Pre

Martin S. Gottesfeld
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 3 of 42

Exner &

a
 

45/2019 Case 1:18-cv-10836-Bérals FréanesinerenrikoiderelElletapb ly Rddbeatd?age 4 of 42

 

Martin Gottesfeld

February 3 2019, G:11 a.m.

 

The high-security federal jail known as the Metropolitan Correctional Center, near Foley
Square in New York City, on Jan. 21, 2017. The facility has housed some of New York’s highest-
risk federal defendants. Joaquin Guzman, the Mexican drug kingpin known as “El Chapo,” has been
held there since January. Photo: Karsten Moran/The New York Times via Redux

https://theintercept.com/201 9/02/03/el-chapos-confinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 4112
4/5/2019 Case 1:18-cv-10836- PES FrBolnsidm he PosO here Ehpdoligancategrateigge 5 of 42
Editor’s note: Martin Gottesfeld is currently serving a 10-year federal prison
sentence, convicted of a cyberattack against Boston Children’s Hospital, in protest of
the facility’s controversial treatment of a young girl in its custody. His case has
been profiled by Rolling Stone magazine. During a period of his confinement, he was
housed in a unit adjacent to Joaquin “El Chapo” Guzmdn at the Federal Bureau of
Prisons’ Metropolitan Correctional Center, in New York. Access to the facility is
severely restricted, and this is the first account of the conditions surrounding
Guzmdn’s detention during his trial. See FreeMartyG.com for more on Gottesfeld’s
case and background. |

A, At the tail end of the Obama administration, I was
locked up a stone’s throw away from Joaquin “El Chapo” Guzman at the
Federal Bureau of Prisons’ infamous Metropolitan Correctional Center,
New York, or MCC NY, in downtown Manhattan, where Guzméan is
currently being held during his ongoing federal trial. I was there
writing and waging a hunger strike when El Chapo first arrived. Much
has been written about El Chapo’s trial, but close to nothing about the
conditions of his confinement, as the security around him has made
access off limits to any journalist other than me.

a, P’manimprisoned human rights activist and political journalist
focusing on protecting institutionalized children from common tortures
in America like these:

https://theintercept.com/2019/02/03/ el-chapos-confinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 2/12
4/5/2019 Case 1:18-cv-10836- BG Frétcasieanb BOM AercEl| iapb Is MeApgyatqs age 6 of 42

 

Congressional "Hearing on "Child Abuse and Deceptive Marketing by Re...

 

 

 

 

$. Pm currently suing the Bureau of Prisons and MCC NY for both state
and federal civil rights violations, related to the conditions where El
Chapo is held, and I’m exploring class-action certification. My lawsuit
against MCC NY offers a new and rare glimpse into prison life in the
solitary confinement cells that El Chapo has now called home for nearly
two years. Besides simply recovering my fees and costs, however, my
goals aren’t financial. Instead I'm asking the court to force MCC NY to
respect human dignity, the First Amendment, federal regulations, and
other human and civil rights.

Ly, There’s a lot of mystery surrounding the 10-South unit at MCC where El
Chapo is being housed. Much of that is fueled by the effects of it being a
“SAMs” or “special administrative measures” unit. As such, the inmates
aren’t supposed to come into any visual or other contact with other
inmates.

\. Even magazines they receive in the mail must be prescreened by the FBI
for the supposed reason of intercepting hidden messages. Outbound
communications are similarly restricted and monitored in real time.

. https://theintercept.com/201 9/02/03/e!-chapos-canfinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 3/12
4/5/2019 Case 1:18-cv-10836-Béidis Froese ge Prison wher Hl Coaddlisanthi@ratéiage 7 of 42
You can read more about the SAMs program here. For the rest of the
details of my pending litigation, you can read the full filing at
FreeMartyG.com. |

( , But it’s virtually impossible to prevent inmates from seeing other
inmates. For my part, I was regularly paraded to the 10-South medical
exain room during my 81 consecutive days in solitary confinement at
MCC NY, and I shopped at the 10-South commissary. When I caught
glimpses of El Chapo being moved, I noted his unassuming appearance.
He was about my height and weight, and I’m 5-foot-7, 180 pounds
(obviously, though, I weighed less during my hunger strike).

“], Once El Chapo arrived at MCC NY, the staff appeared to be doing
everything they could to get him to roll on the rest of the Sinaloa
Cartel and especially to try to get him to reveal where he’s allegedly
hiding $1 billion or so in assets in Mexico. The prison transferred
Spanish-speaking staff to his unit in case he ever let something slip in
his native language. This also seemed to be part of a “good cop, bad
cop” routine. They vacated the cell next to his in an apparent effort to
reduce his conversational options. They seemed to hope that he’d get
lonely and decide to speak to prison staff.

%. Even within the “SAMs” program though, El Chapo was subject to extra
precautions. While every inmate in 10-South is also on a status called a
“lieutenant hold,” which requires using a lieutenant and two lower-
ranking correctional officers to move them anywhere, El Chapo was a
“three-lieutenant hold,” meaning that three lieutenants were necessary
to move him. Finding three available lieutenants was no easy task,
which meant that moving El Chapo was always an all-consuming
process.

“+ The facility itself is trash, with cockroach-infested meal trays and frigid,
leaky cells. One inmate resorted to drinking from his toilet when the

https://theintercept.cam/20 19/02/03/el-chapos-confinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 4/12
4/5/2019 Case 1:18-cv-10836-REdis FDO sida ta POI WherFH| CrhddKAVAL@ratRlage 8 of 42
water was shut off. (Its sister facility across the river is now the subject
of public attention, as detainees have been living without heat.)

A>, In my lawsuit, I also describe how, as a member of the press, my First
Amendment rights were violated. Among other things, MCC NY and its
warden refused to let me send sealed media mail to Rolling Stone,
which was profiling me and my case, as they were required to do
by federal regulation. According to them, Rolling Stone didn’t qualify as
a legitimate national news organization.

(4, Here’s what I think they didn’t want Rolling Stone and its readership to
see:

    

 

 

aq.

pees Coats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

Hoa

 

 

 

 

nee nee

Drawing: Courtesy of Martin Gottesfeld

\0« The above is my hand-drawn diagram of the cell where MCC NY houses

https://theintercept.com/2019/02/03/el-chapos-confinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 8/12
4/5/2019 Case 1:18-cv-10836-Bétals Fda tes Hrid@ Were Eile thpd Io RedtGateP age 9 of 42
high-profile inmates like El Chapo. 1 made that drawing as I was standing
in that cell myself about two years ago, but MCC NY wouldn’t let me mail
this diagram to the press.

43 _ My proximity to El Chapo might also explain why the prison wouldn’t
let Rolling Stone or Wired interview me in the prison.

Ai _ Some inmates, however, saw at least one benefit from the alleged drug
lord’s arrival. Once he was in 10-South, the kitchen served his unit tacos

for dinner.
We depend on the support of readers like you to help keep our

nonprofit newsroom strong and independent. Join Us —

RELATED

“VWicious’ And ‘Brutal’ — Life Inside a Freezing Federal Prison With
No Heat

 

Police Make More Than 19 Million Arrests a Year, but That Doesn’t
Mean They’re Solving Crimes

 

Prisons Across the U.S. Are Quietly Building Databases of
Incarcerated People’s Voice Prints

 

https://theintercept.com/2019/02/03/el-chapos-confinement-cockroaches-tacos-and-a-three-lieutenant-escort/ 6/12
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 10 of 42

 
11/28/2018 Case 1:18-cv-10836P Gto:satede Ba yeTitaien Landed dagkeriy PrqD Reina Stone Of 42

Subscribe

 

HOME > CULTURE > CULTURE FEATURES JUNE 29, 2017 3:38PM ET

The Hacker Who Cared Too Much

When a programmer shut down a hospital website to defend a sick girl, he raised a crucial question:
What are the bounds of protest in the digital age?

By DAVID KUSHNER ct

 

If convicted, Martin Gottesfeld could face up to 15 years in prison and $500,000 in fines.
Madeleine Hébert/Flickr

One afternoon in a modest, hilltop home in West Hartford, Connecticut, Linda Pelletier, a sandy-
blond mother of four, opened a greeting card from her 15-year-old daughter, Justina. To her
surprise, a small, intricately folded piece of paper slipped out from inside. It was an origami
fortune teller. Pelletier poked her thumbs and forefingers under the flaps, spread them apart, then
unfolded the flap that faced her. A chill shot through her as she read the message, written as tiny as
her daughter’s handwriting would allow: “I’m being tortured.”

https:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 1/24
41/28/2018 Case 1:18-cv-10886-Paagde & Gave Aelted Ganda a Backer in Peg 7 Gollipegigne] 2 of 42

oe Six months earlier, Justina, a spunky petite brunette, seemed like any other middle-class, suburban
girl. She collected stuffed giraffes, listened to Taylor Swift and ice skated competitively, coached by
her mom, a champion skater in her own right. But then she began feeling unusually sick. She
developed searing stomach pains and confounding digestive problems. It got so bad her parents
took her to see Dr. Mark Korson, a metabolic geneticist then at the Tufts Medical Center. He had
given her a working diagnosis of mitochondrial disease, a chronic genetic disorder that can cause
weakenéd muscles, neurological problems and dementia.

3, Soon after, in February 2013, Justina’s symptoms became too much to bear, as her stomach felt
like it was ripping apart. Desperate and scared, her parents rushed her through a blizzard to the
best hospital in reach, Boston Children’s, the renowned teaching facility associated with Harvard.
By the time she arrived, she was slurring her speech and barely able to swallow food.

Hy, But the doctors at Children’s gave Linda and Lou a shockingly different diagnosis than the one
she’d received at Tufts: Justina didn’t have mitochondrial disease; her illness, they said, was in her
head. The hospital told them that they were taking Justina off her mitochondrial and pain
medication. Confused and reeling, the parents refused to comply. And when they attempted to
check Justina out of the hospital, they were blocked by security guards. The state was taking
emergency custody of their daughter under suspicions of what they called “medical child abuse” at
the hands of the parents. “We didn’t even get a chance to say goodbye,” Lou later said.

S> Transferred to Bader 5, the hospital’s psych ward, Justina’s condition rapidly declined. She could
barely walk or speak anymore, and felt like she had knives in her stomach. But the treatment she
claims she endured was the most devastating of all. “I was getting worse and they didn’t believe me
that I was in pain,” Justina tells me. According to a lawsuit the Pelletiers later filed against Boston
Children’s, Justina was left in hallways and in bathrooms for hours at a time. When forced to walk,
she would fall at times “and they would laugh at me,” she says. Her toenails were ripped out, she
alleged in the lawsuit, when they pulled her in a wheelchair and her feet dragged on the floor.

 

(. RELATED

The Brilliant Life and Tragic Death of Aaron Swartz

Sex Workers Say Incel Campaign to Report Them to IRS Won't Work

 

nttps:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-4 96425/ 2/24
41/28/2018 Case 1:18-cv-1083 Gd" @ Gusatide GarrcPhtlcien Lande da begkeripP7sqQ- Rpling Stops of 42

uP

By

AY

Even more frightening, she was too afraid to tell her parents any of this. Their communications —
limited to one 20-minute call and one hour-long visit each week — were closely monitored by
hospital staff, and she worried about what might happen to her parents or her if they overheard
her. Instead, she resorted to sneaking notes, such as the one hidden in the origami, to her family.
After the Pelletiers began speaking out publicly about their daughter on social media and to local

news,-a judge ordered the family put under a gag order. “I couldn’t talk to anybody,” Justina
recalls.

To the Pelletiers and their supporters, Justina had been “kidnapped,” as her father Lou put it, by
the state of Massachusetts for the sake of medical experimentation. Korson, the Tufts doctor who
had given Justina her original diagnosis, wrote a scathing letter to the Pelletiers’ attorney on their
behalf calling Children’s actions “the most severe and intrusive intervention a patient can
undergo...it feels like Justina’s treatment team is out to prove the diagnosis at all costs.”

But, according to the state, it was the parents who
were the real danger. The Department of Children
and Families (DCF) and Boston Children’s refuted
the allegations against them. They were protecting
Justina from parents who were, as one Children’s
physician put it, “overmedicalizing” the girl and
neglecting to give her the psychiatric treatment she
needed. Taking custody was in the child’s best
interest, the hospital contended in a statement at
the time, because of “both parents’ resistance
towards recommended treatment plans.” Children’s
spokesperson Rob Graham tells me Justina’s
“treatment by each of Boston Children’s providers

was proper; their care fell squarely within the appropriate professional standards of care, and
resulted in patient improvement.”

However, a December 2013 in-depth investigation of Justina’s case by the Boston Globe found that,
in the previous 18 months, Children’s had “been involved in at least five cases where a disputed
medical diagnosis led to parents either losing custody or being threatened with that extreme
measure.” There was even a nickname for such custody battles, which occurred at other hospitals
as well: “parentectomy.” The Globe, in a wider investigation into the DCF, found more disturbing
data. More than 95 children were found to have died in state custody between 2001 and 2010.

https://www.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/ 3/24
41/28/2018 Case 1:18-Cv-10886 AOGEBde 9 SavaiChiisterliGided! a Fapsed in] Rass (4 Bpllife Stone 1 4 of 42

4) » To get help with J ustina, the Pelletiers reached out to Reverend Patrick Mahoney, director of the

Christian Defense Coalition, a group who had rallied around keeping Terri Schiavo alive during her
controversial right-to-die case. Mahoney believed that the “government was overstepping their
boundaries into personal individual freedom.” As the Pelletiers’ spokesperson, he transformed
their fight into an online campaign, soliciting volunteers to help spread the word.

Ne As publicity surrounding Justina’s case reached its height, Martin Gottesfeld, a 30-year-old

Nay

ms

a

computer security expert who had no relation to Justina or her family, decided to act — during one
of the hospital’s biggest fundraising periods of the year. According to the indictment from the U.S.
District Court of Massachusetts, Gottesfeld attacked the computer servers of Children’s and the
nearby Wayside Youth and Family Support Network, the residential treatment facility where
Justina was moved after Bader 5. Though no patients’ records were compromised or harmed, the
hospital claimed the attack, which lasted several days and temporarily downed the website,
“disrupted day-to-day operations as well as research being done.” Children’s claimed the attack
cost $300,000 to mitigate, and resulted in another $300,000 in losses due to the hospital’s
donation website being shut down.

But the attack largely achieved Gottesfeld’s intended effect: It put the institution overseeing her
care on the defense and raised awareness of Justina’s story. The feat also landed Gottesfeld behind
bars. He is currently awaiting trial inside a detention center in Plymouth, Massachusetts, charged
with conspiracy and intentional damage to a protected computer, under the Computer Fraud and
Abuse Act, or CFAA, a law written during the Reagan administration to protect government
computers from “unauthorized access.”

The CFAA faces widespread criticism for being both outdated and overzealously applied. Most
notably, this happened in the case of activist Aaron Swartz, the Harvard research fellow who was
charged with illegally downloading several million journal articles from the online academic
database JSTOR, which he reportedly intended to make openly available to the public. Though
Swartz was fighting for freedom of information, U.S. Attorney Carmen Ortiz famously declared
“stealing is stealing,” charging him under the CFAA with felony counts that carried a maximum

_ sentence of 35 years and potential fines of $1 million. Refusing to take a plea, Swartz committed

suicide in January 2013.

https:/Awww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/ 4/24
11/28/2018 Case 1:18-cv-1083GeW @Giusabie SayrctnidéhLagded a leatkenivPagqiQ- Rpligg Stops Of 42

‘ G5 If convicted, Gottesfeld could face up to 15 years in prison and $500,000 in fines. His case,
currently awaiting a trial date, has launched its own campaign and hashtag #FreeMartyG. And it’s
raising an increasingly crucial question: What are the bounds of protest in the digital age?

AG , As Gottesfeld awaits the answer that will determine his fate, I visit him on an overcast day in
March. Stocky, dark-haired, ina green prison jumpsuit, his eyes redden as he clutches his black
phone on the other side of the Plexiglas barrier. “I don’t want any activist to go through what I went
through for trying to do the right fucking thing,” he says.

hitps://www.rollingstone.cony/culture/culture-features/the-hacker-who-cared-too-much-1 96425/ 5/24
11/28/2018 Case 1:18-cv-10886-W de B Gere Fivicre Gihdad a Racker in Pyisqyt Sollippsinne] 6 of 42

7,
AB,

I,

10,

ab

“Any of my fellow Bostonians down for a protest?”

It was the wee hours of December 24th, 2013, when Gottesfeld fired off this Facebook message,
linking to a sensationalized article he’d found on the depths of the Internet. He was inside his
darkened, ground floor apartment decorated with framed classic rock LPs — hammering at his
laptop from his sagging, L-shaped, gingham couch. He couldn’t believe what he’d just read on
Facebook about Justina Pelletier. When a Facebook friend limply replied about how “messed up”
the world had become, Gottesfeld stiffened his back. “They only win if we give up,” he typed back.

Born Martin Karim and raised in Andover, Massachusetts, Gottesfeld is a survivor of abuse
himself. At age 12 — having never met his Bangladeshi father and after his mother had a nervous
breakdown — his maternal grandparents, Jay and Gloria Gottesfeld, agreed to adopt him. His
grandfather, a computer engineer, resented the arrangement — “I felt unwanted, like I was a
burden,” Marty tells me. At times, Jay would lash out physically and emotionally. Gloria confirms
his account. “It’s true, unfortunately,” she says.

But, Marty adds, his grandfather (whom he calls his father) was abused as a child at an orphanage.
“EHe’s a survivor of institutionalized child abuse,” Gottesfeld says. “I’m a survivor of child abuse.”
The point being, he adds, “I take child abuse really seriously.” Gloria recalls him frequently coming
to the aid of the less fortunate, including a time when, as a young boy, he attacked a teenager who
had portrayed a bully in a school play, thinking he was the real thing.

Around 1996, after getting access to a computer at his grandparents’ home, Gottesfeld felt a new
sense of purpose. Soon, he was writing and selling his own utility software. His technical skills and
grades got him into the esteemed boarding school Exeter, where he found like-minded peers,
including a teenage Mark Zuckerberg. “We hung out in a common crowd since we were both
computer kids,” Marty says. They shared what he calls “this intrinsic drive to just always code,
code, code, code and code some more.” (A spokesperson for Zuckerberg confirms that the two were
classmates, but says they haven’t had contact since Exeter.) After Gottesfeld got into trouble for
exploring vulnerabilities in the school’s computer system, he dropped out and went into computer
consulting.

On the side, Gottesfeld maintained a budding passion for human rights causes, supporting
Amnesty International and Human Rights Watch. But it wasn’t until he started dating Dana Barach
— a thoughtful Brandeis student with wavy long red hair whom he met online — that he found a way
to fuse his worldview with his programming skills. .

https://www.rollingstone.com/culture/culture-featu res/the-hacker-who-cared-too-much-196425/ 6/24
11/28/2018 Case 1:18-CV-108 361 RAC Gea GavnenitraOanded PHegted itt 2991, QRofggtone7 of 42

XS.

AY

In July 2013, Barach visited her 16-year-old brother at Logan River Academy, a so-called
“troubled-teen” facility in Utah where he’d been living since February. Dana’s parents had sent him
there for the typical reasons: he was smoking pot, playing guitar late into the night and failing at
school. Dana returned from Utah with allegations of gross mistreatment that struck a nerve with
Gottesfeld. He says he called the Utah police, Human Rights Watch, even the FBI, but to no avail.
“T was pretty much roundly and flatly ignored,” he says. But after posting about Logan River on
Facebook, he got a message from someone claiming to be part of the hacker collective Anonymous:
“Would you like some help?”

Gottesfeld had never interacted with Anonymous, and only knew of its “mystique,” as he puts it. By
2013, the decentralized group had become notorious for international campaigns against targets
from the Church of Scientology to Middle Eastern dictators during the Arab Spring. But the
Anonymous hacker (whose name Gottesfeld does not want to reveal) told Gottesfeld that he had
also been fighting to liberate kids from troubled-teen centers, and that he himself had suffered a
brain injury while residing at one. If Gottesfeld needed media attention on the problems at Logan
River, the hacker told him, then Anonymous could deliver. “We'll take any help we can get,”
Gottesfeld replied.

oS The hacker, who claimed to be homeless and

working only from his phone, schooled him in
online activism tactics: Twitterstorms, flooding
Twitter with a hashtag about Logan River; YouTube
testimonials, a tearful video from a Logan River
alum testifying to abuse; Facebook rebel-rousing,
creating groups on Logan River and networking
with other activists; an online petition to end certain

_ practices at Logan River. “I really was pouring my
heart and soul into the fight for him to the point
where I basically wasn’t working,” Gottesfeld says.

Vy ‘ Beginning in November 2013, Logan River’s website

sustained a distributed denial-of-service attack which, according to a later intictment, “disrupted...
the website intermittently over a period of months.” Just as the Anonymous hacker had promised,
Gottesfeld had succeeded in getting media attention that forced Logan River to respond. “His
criticism was unfounded and his comments on social media ultimately had no impact on families

https://www.rollingstone.com/culture/cuiture-featu tes/the-hacker-who-cared-too-much-196425/ 7124
11/28/2018 Case 1:18-cv-10886-isikade fd Sever Didier Gihddd a Racket ih PrBot/ 4 Bollipatianel 8 of 42

ys

16

aA,

MA

who recognized the success of our program — no student has been pulled from our Academy over
this malicious incident,” Logan River Academy spokesperson Caroline Luz tells Rolling Stone.
(Logan River has been under new ownership since 2016).

Finally, in December 2013, Dana’s parents brought her brother back home. Though Logan River
remained open, for Gottesfeld, it was a profound victory and evidence of the power of the Internet
to affect social change.

Soon after, he read about a girl, Justina Pelletier, who seemed to be suffering unimaginable abuse
at the hands of the state, and felt a call to action again. In the coming weeks, Gottesfeld took to her
cause, spreading the #FreeJustina hashtag on Twitter. He stayed up all night pulling articles on her
case, posting on Facebook and exchanging hundreds of direct messages on Twitter with potential
volunteers. “So far I haven’t been sued/arrested,” he wrote to one. “I’ve been pretty careful...it’s not
the end of the world though. I’m prepared.”

With the case gaining attention online, the pressure mounted. Kathleen Higgins, a former Bader 5
nurse-turned-whistleblower, wrote Olga Roche, commissioner of the Department of Children and
Families, comparing the hospital’s treatment of Pelletier to “torture.” “From the perspective of the
teen whose life has been derailed,” Higgins went on, “she is the ward of a state devoid of
compassion and conscience, prohibited from contact with every facet of her life that holds meaning
for her.”

Barry Pollack, a former federal prosecutor who served for 15 years on the Board of Directors of the
Massachusetts Society for the Prevention of Cruelty to Children, wrote the Massachusetts
Department of Public Health Commissioner Cheryl Bartlett demanding an investigation into Bader
5. “Among other things,” he wrote, “arrogance, professional mediocrity, and/or a rush to judgment,
Bader 5 appears virtually synonymous with abuse for many children.”

On March 20th, 2014, as public outrage grew over Justina’s story, an Anonymous operation,
#OpJustina, was declared, demanding Pelletier’s release. “We will punish all those held
accountable and will not relent until Justina is free,” the mission statement that circulated online
read. It included the home address and phone numbers of the judge and Children’s administrator
overseeing the case, as well as technical information about the hospital’s computer server. Three
days later, Gottesfeld posted an Anonymous-style video on YouTube warning the treatment
centers. “Failure to comply with our demands will result in retaliation of the likes you’ve never
seen,” the robotic voice in the video declared over an image of the American flag.

https:/Awww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 8/24
11/28/2018 Case 1:18-Ccv-10836eP GBisabeorSavedhildich Landedajkagkeri7 PyyaNS- Religg atone Of 42

a y Andyet the threats alone failed to deliver. Two days later, on March 25th, Massachusetts Juvenile
Court Judge Joseph Johnston found that the parents had acted irresponsibly by calling the hospital
“Nazis” and claiming that Children’s “was punishing and killing Justina.” Such statements, he
determined, were evidence that they “engage in very concerning conduct that does not give this
court any confidence they will comply with conditions of custody.” He awarded permanent custody

of Justina to the Massachusetts Department of Children and Families. If the parents wouldn’t help
their daughter, then the state would.

hitps:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/ 9/24
44/28/2018 Case 1:18-cVv-10886-PamiSde B Gere Felsen ated a Fagker in Pyisory4 BollippssinnesQ of 42

3, For Gottesfeld, the DCF’s decision felt like a punch to the gut — and an urgent call to hack on
Justina’s behalf. “Eighty percent of my thought process was centered around, ‘I don’t want this girl
to die,” he recalls, “and the other 20 percent was, ‘OK, what do I have to do technically to make
this happen.” That day, Gottesfeld crippled the website of Wayside, the residential treatment
facility where Justina was being held, with a DDOS attack. He found that Children’s was fund-
raising in April, and decided to wait until then to go after their site. “I'd have to hit Children’s
where they appear to care the most, the pocketbook and reputation,” he later wrote. “All other
efforts to protect Justina weren’t succeeding and time was of the essence. Almost unbelievably,
they kept their donation page on the same public network as the rest of their stuff. Rookie
mistake.”

Q4, On April 19th, he sat on his couch, The Simpsons on the TV in the background, as he waited for the
website to begin going down. Gottesfeld assured himself, correctly, that patients and medical
records would not be affected. But this didn’t stave off a backlash from one of the largest
Anonymous social media feeds, YourAnonNews, which tweeted: “To all the “Anons” attacking the
CHILDREN’S HOSPITAL in the name of Anonymous via Op #JustinaPelletier —ITIS A
HOSPITAL: STOP IT.”

2. Gottesfeld ignored the reprimand. He didn’t need anyone’s endorsement and had all the power he
needed to pull off the attack. DDOS attacks subsided within the week, and fulfilled Gottesfeld’s goal
of spotlighting the case. “Though we do not know the source,” Wayside said in a statement after the
attack, “we are dismayed and concerned that someone would try to disrupt the important work we
do with hundreds of children and families.”

yb « The avalanche of action over neglected children in Boston took a dramatic turn on April 2oth.
Following the death of three children under the DCF’s supervision, Roche, the embattled
commissioner of the DCF, resigned. “I don’t have confidence at this point in the agency'and ’m
very worried about the agency,” then-Governor Deval Patrick said about the DCF. “My confidence
in the whole organization has been rattled.”

37>» But Justina herself would ultimately prove to be her most powerful advocate in the wake of the
attacks. She hatched a plan to get her own voice — and face — online. With the help of a her older
sister, J ustina shot a short video of herself inside her new facility in Thompson, Connecticut and
had it posted online. On June 8th, a 45-second cellphone video appeared on the “Miracle for
Justina” Facebook support page. It showed Pelletier in her zebra-striped wheelchair, rubbing her
thin legs, and pleading to Judge Johnston to reverse his decision. “All I really want is to be with my

https:/Awww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/ 40/24
11/28/2018 Case 1:18-cv-1083 GoW GGusaikie Bavectitidis 1 added leatkerin PHgsqg- RPG Ete of 42

SMe

family and friends,” she says in a shaky voice. “You can do it. You’re the one that’s judging this.
Please let me go home.”

There was no question about its authenticity. Despite 16 months of the hospital insisting that her
symptoms were in her head, it was painfully clear that no amount of psychiatric treatment had
improved her conditions. And, once again, the exposure online worked in her favor. Days later, on
June 17th, the family received stunning news. On the recommendation of the Massachusetts DCF,
Judge Johnston agreed to dismiss the case, citing “credible evidence that circumstances have
changed.” (Michelle Hillman, a spokesperson for the DCF, declined to comment on the court’s
decision). The next day, Pelletier’s father carried her out of her wheelchair up the hill to their front
door and, at last, into their home.

“I was just so happy to be with my family again at home,” Justina says. Reverend Mahoney, the
director of the Christian Defense Coalition, thanked the power of online activism with getting her
back. “Giving God all credit,” he says, “this couldn’t have happened without the Internet.”
Gottesfeld had one thought when he heard the news of Justina’s release: “Mission accomplished.”

https:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/

11/24
11/28/2018 Case 1:18-cv- 10888 PGGadeDr Roun sbilsted banded aptitegr ne eoy + Rollimgseien 2 of 42

Ks ( Tim Wu, a Columbia Law School professor and former director of the Poliak Center for the First
Amendment at the Columbia Journalism School, has described the Computer Fraud and Abuse Act
_as the “most outrageous criminal law you’ve never heard of.”

WA, When the law was written three decades ago, the intent was to keep hackers out of government
and corporate machines (a concern that surfaced after members of the administration saw the 1983

https:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 42/24
11/28/2018 Case 1:18-Cv-10836ePiGsadd toctana ChitdteO LadtiedRfacke ty PONS R¢tiag sions Of 42

Lhd

43,

AY

AS.

cyber-war movie WarGames). But with the rise of the Internet, the CFAA instead has been used to
prosecute hundreds of cases that the original authors — let alone science fiction writers at the time
— could not have even conceived.

The tipping point came in 2013 with the suicide of Aaron Swartz, who became a symbol of reform
for lawmakers and activists. “I cried when Aaron died,” Gottesfeld recalls, in a quiet voice. But
Swartz wasn’t alone, as others have been pursued under the CFAA given the law’s squirrelly
definition of what unauthorized access really means. According to the Electronic Frontier
Foundation, the digital rights activist group that has been fighting to reform the law, “creative
prosecutors have taken advantage of this confusion to bring criminal charges that aren’t really
about hacking a computer, but instead target other behavior prosecutors dislike.”

The CFAA has a long history of being controversially applied. Often, the question isn’t

so much a matter of whether a criminal act has been committed, but how fairly

it’s being prosecuted. In 2008, a jury found a 49-year-old mother, Lori Drew, guilty of violating the
CFAA by creating a fake MySpace page to harass one of her daughter’s classmates, who tragically
took her own life. The conviction, however, was overturned the following year for setting a
dangerous precedent “which would convert a multitude of otherwise innocent Internet users into
misdemeanant criminals,” as District Judge George Wu ruled. Matthew Keys, a social-media editor
for Reuters, faced 25 years in prison for helping members of Anonymous deface the Los Angeles
Times website in 2010, the equivalent of spraying graffiti on a building. Last April, under the
CFAA, he was sentenced to two years in prison.

This was the landscape in which the FBI began its investigation in April 2014 into the attacks on
the computer networks at Children’s Hospital and Wayside. According to an affidavit by FBI
Special Agent Michael W. Tunick, investigators successfully traced the YouTube video for
#OpJustina to the account of Gottesfeld, who says he hadn’t bothered covering his tracks because
he didn’t believe he was doing anything wrong.

Around 6:30 a.m. on October ist, 2014, nearly four months after Pelletier’s return, Gottesfeld and
Dana were awoken by their doorbell. “They’re here,” Gottesfeld told his girlfriend, as he saw two
short-haired men in windbreakers on the security camera outside. The two men from the FBI had a
search warrant related to the hacking of Children’s. As Gottesfeld let them in, they were followed
by about a dozen others, who began collecting Gottesfeld’s computer equipment, taking pictures

and searching the house. Gottesfeld remained calm, and used the opportunity to evangelize. “You
should look into the troubled-teen industry,” he urged one of the agents.

https://www.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 13/24
11/28/2018 Case 1:18-Cv-10866- d8mSde f9 Save iTredrerGidet! a Fakeet id PyiSon/4 Rollie Sipee24 of 42

u {y » After the FBI left with their equipment, Gottesfeld and Dana walked to a nearby park to talk,
fearful that their home had been bugged. The joint they smoked helped ease their paranoia, but
Dana worried he could become the next Aaron Swartz, facing decades behind bars. Gottesfeld
reassured her as best he could. “Courage is not the absence of fear,” he said, “courage is acting
despite fear.” He refused to let the government convict an online activist whom, in his opinion,
hadn’t harmed anyone.

uy , So he had a contingency plan, he told her, to leave the country. Just because he was fleeing didn’t
mean Dana should come too. “I can put myself in danger, but I don’t want to put you in danger,” he
told her. But there was no way Dana was going to sit at home wondering if he was alive or dead. “I
want to come,” she replied. One snowy day in December 2014, they drove to a courthouse in New
Hampshire and got married. Then they started plotting their escape to Cuba.

https://www.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 44124
11/28/2018 Case 1:18-cv-10836ReGGsade)io Gave CiiltreOLenged B Heckel th (21894 9 Rofeg owes Of 42

WS In February 2016, Gottesfeld found a guy outside Miami selling boats on Craigslist and made an
appointment to meet him. Careful to remain quiet in case they were being monitored, Gottesfeld
and Dana crammed two big duffel bags and a backpack with their essentials — including three
laptops — and left the rest in their Boston apartment. Without telling their landlord, family,
employers, or friends, they waited until dark to load their white Toyota and hit the road.

https:/Awww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 15/24
11/28/2018 Case 1:18-Ccv-10886-Rimésde bo Gaver MambiliGihddd a Raexe} ih PrBory/4 Bollifatyme2 6 Of 42

44

53.

As Gottesfeld drove through the night, the two barely spoke. Gottesfeld vaped and flipped the radio
dial for the heaviest metal he could find. Dana saw her world fisheye around her. “It doesn’t 100
percent feel real,” she recalls thinking. “What are we doing? This is crazy.” She felt terrible for
ditching out on everyone without a word, and leaving them to worry. But she reassured herself that
it was only a matter of time before they were safe in Cuba and able to speak with them all again.
“It’s not like we would disappear forever,” she recalls.

Nearly 30 sleepless hours after leaving Somerville, they pulled into a Miami marina. The Craigslist
guy lived in a houseboat and showed them several crafts. They considered a sailboat, but settled on
a small white speedboat for $5,000. With the bags in the boat and abandoning their car, they took
to the ocean, cutting over the chopping waves. Gottesfeld had no experience boating, and the waves
were rougher and higher than either had expected. As the other boats around them faded into the
vast empty landscape, Dana couldn’t help marveling. “I was just thinking about how big the ocean
is,” she recalls. Gottesfeld sped as fast as they could, the water spraying over them.

But then, after hours at sea, their boat sputtered to a stop. Something had broken down. The two of
them sat there alone, wet, cold, not knowing what had happened or why. Gottesfeld, the ad-hoc
engineer, sprang into action, desperately trying to get the boat up and running again, until the
moment came when he reached for the radio and put out a distress signal. They'd reached the end
of their line. “I just wanted to be off the water,” Dana says. “I didn’t even care.”

The call was answered by the most unlikely of rescuers: an 11-deck cruise ship. The Disney Wonder
was carrying hundreds of families past Cuba when the distress call came in. As rain poured down
and violent waves lashed, the Disney crew struggled to tie the small white speedboat to the ship
until Gottesfeld and Dana were safely brought onboard. “They just gave us blankets and a doctor
looked at us and gave us some Gatorade,” Dana recalls.

The two were sequestered into their own cabin, with guards stationed outside their door. Aside
from chaperoned smoke breaks on the deck, they spent the next two days cooped up inside. Afraid

to talk openly with each other, they bided their time watching television and picking at the trays of

https:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-1 96425/

cruise food delivered three times a day. “It was kind of like the calm before a storm,” Dana recalls.

After the ship docked in Miami on February 17th, and after the last mouse-eared tourist was gone,
the FBI agents moved in. They arrested and cuffed Gottesfeld and Dana in their room. They were
hauled down to the police station, where Dana was question and Marty was booked. They’d never

16/24
41/28/2018 Case 1:18-Cv-1083hoPGitssadd @ana Cnidd Ladtedia ihackr ty PIBONS Rating tone? Of 42

Sho

Yes

imagined having to say goodbye like this. And they had no idea if or when they'd see each other
again. “We didn’t really know,” Dana says.

The next week, on the crisp blue morning of
February 25th, 2016, Justina Pelletier appeared on
the steps of the Massachusetts state building with
her family and lawyers. Since Justina came home,
she was back to being treated for the illness she was
first diagnosed: mitochondrial disease. Now,
dressed in tan pants, black boots and a black
cardigan, she looked healthier — the product of
several surgeries (including a stomach operation at
Yale), and months of horseback-riding therapy —
but was still confined to a wheelchair.

The family was there to announce a lawsuit against

Children’s and the four doctors who helped obtain custody of Justina. (The case is still pending).
They were asking for unspecified damages over gross negligence and civil rights violations. Though
the family had been forced into bankruptcy as a result of the case, the suit is not about “revenge,”
her father told the assembled press. “I just really don’t want this to happen again to another
family,” Justina said, still struggling to speak without slurring. (“Boston Children’s is confident that
once all of the evidence is presented at trial, a jury will find that our providers were not negligent
and did not cause harm to Justina,” Graham, the hospital spokesperson, says).

In the wake of Justina’s release, awareness and action is growing to prevent such custody battles
from happening again. “We must protect children from the rare disturbed parent,” University of
North Carolina law professor Maxine Eichner, herself a parent of a child with mitochondrial
disease, wrote in the New York Times opinion pages of the Pelletier case. “But medical child abuse,
as it has been understood, is far too big and blunt an instrument to accomplish this purpose. It has
harmed too many genuinely sick kids, and made life hell for too many loving parents.”

(A bipartisan bill nicknamed Justina’s Law, which would “prohibit federal funding of any
treatment or research in which a ward of the state is subjected to greater than minimal risk to the
individual’s health with no or minimal prospect of direct benefit,” was introduced in 2014 but

languished before the House.)

https:/Avww.rollingstone.com/cultura/culture-features/the-hacker-who-cared-too-much-196425/ 17/24
11/28/2018 Case 1:18-cv-10838-P@ Sade Seve Abitted Gahdad a BR eker ip Psqy + Golliperigne 8 of 42

SM)

(9,

o>
~

OA:

While the Pelletiers waged their battles, Gottesfeld endured a new chapter of his own. Since being
arrested in Miami, he has been charged with conspiracy and intentional damage to a protected
computer under the CFAA. Though the indictment acknowledges that Gottesfeld “was concerned
about what he believed were abuses at facilities,” it also alleges that he “impacted the entire
Hospital community” by disrupting fundraising and compromising the communication of patients
and doctors. .

Given the history of CFAA prosecutions, Tim Watkins, the assistant federal defender isi
representing Gottesfeld, says he can’t predict how much of an example will be made of his client.
And there is no telling how the CFAA will fare under the Trump administration, for which
Gottesfeld’s case may be the first test. “I don’t think anyone is qualified to know what [Attorney
General Jeff] Sessions and the DOJ is going to prosecute or not prosecute,” Watkins says. (The
Massachusetts U.S. Attorney’s office and FBI declined comment because the case is ongoing.)

When Gottesfeld and I first spoke in September, while he was being held at the Donald W. Wyatt
Detention Facility in Central Falls, Rhode Island, he sounded defeated. “Institutionalized children
face human rights violations that have been going on for a long, long time,” he told me. “I’ve been
an advocate for a while with this, but, from in here, there’s really not all that much that I can do.”

Four days later, he began a hunger strike until two demands were met: a commitment by U.S.
Attorney Ortiz to cease what he called “political prosecutions” under the CFAA, and a pledge from
every presidential candidate to protect children such as Pelletier from institutional abuse. In
November, over 50 days into his hunger strike, he remained just as resolved. “I will not give
Carmen Ortiz a felony CFAA conviction on an activist,” he told me at the time. “that’s not going to
happen after Aaron Swartz.” True to his word, he continued his strike until January, shortly after
Ortiz announced her retirement.

Throughout our months of conversations and correspondence, Gottesfeld maintained this steadfast
conviction. And despite his differences with his grandparents over the years, he had their support,
even if they regret where he has ended up. “He was trying to help this girl, and trying to help people
who had no one else to help them,” Gloria Gottesfeld tells me. “He was trying to do good, but I wish
he had done it some other way.”

When he was transferred to Plymouth, however, the pain of being behind bars took a dire turn
when his grandfather died from complications from lymphoma in March. A few days later, I visit
Gottesfeld, who was denied his request to visited his grandfather before his death, or attend the

https://www.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 48/24
11/28/2018 Case 1:18-CV-10836eR GGsaacsareantichda Leddedsikeckérld PadaO- ReagetdA® of 42

funeral. He breaks into tears at the mere mention of his grandfather’s name. “I don’t have any
regrets about what I did,” he tells me, “but the price is heavier than I expected.”

He’s hoping that by sharing his side of the story now, for the first time in full, he can raise
awareness about both the CFAA and Justina’s case. And given that Trump is in office, he’s wishing
that Kid Rock would write a song about Justina to get the president’s attention. “I’ve always been a
Kid Rock fan,” he says.

When I ask him what he would say to Justina, whom he has never met or spoke with, emotions fill
his voice. “She was very brave and she suffered and endured something that would have killed a lot
of other people,” he says, “I wish her nothing but happiness and success in her life and her family’s

efforts to achieve justice and to try to make sure what happened to her never happens to any other
kid.”

I relay this to Justina and her family during a visit to their home, and her parents are quick to
distance themselves from the hacking of Children’s. But Justina, who’s been quiet and shy during
the interview, boldly speaks up. Though the two have never talked or met, she and Gottesfeld share
a unique bond, and she, more than anyone, knows what it’s like to be trapped inside the system.

It’s as if they’ve traded places, and now, for the first time, she can take a stand to help him get out —
just as he had done for her. “He shouldn’t be in jail,” she tells me, as her parents shift
uncomfortably in their seats. “He didn’t hurt any kids. He was just trying to help.” When I ask her
what she would like to tell Gottesfeld if she could, she gathers herself for a moment, and then
replies. “Just, ‘thank you,” she says.

In This Article: hackers

 

 

Want more Rolling Stone? Sign up for our newsletter.

 

 

SPONSORED STORIES | Recommended by :

Sponsored Stories More From Rolling Stone

Hear ‘2 Dope Queens’ Interview Michelle Obama in Final
Podcast Episode

Stormy Daniels Considering Suing Columbus, Ohio
Police Over July Arrest

https:/Avww.rollingstone.com/culture/culture-features/the-hacker-who-cared-too-much-196425/ 19/24
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 30 of 42

 
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 31 of 42
a

§ 164.308 Administrative safeguards.

 

(a) A covered entity or business associate must, in accordance with § 164.306:

 

(1)G) Standard: Security management process. Implement policies and procedures to prevent,
detect, contain, and correct security violations.

(ii) Implementation specifications:

(A) Risk analysis (Required). Conduct an accurate and thorough assessment of the potential risks
and vulnerabilities to the confidentiality, integrity, and availability of electronic protected health
information held by the covered entity or business associate.

(B) Risk management (Required). Implement security measures sufficient to reduce risks and
vulnerabilities to a reasonable and appropriate level to comply with § 164.306(a).

(C) Sanction policy (Required). Apply appropriate sanctions against workforce members who fail
to comply with the security policies and procedures of the covered entity or business associate.

(D) Information system activity review (Required). Implement procedures to regularly review
records of information system activity, such as audit logs, access reports, and security incident
tracking reports.

(2) Standard: Assigned security responsibility. Identity the security official who is responsible for
the development and implementation of the policies and procedures required by this subpart for
the covered entity or business associate.

(3)(i) Standard: Workforce security. Implement policies and procedures to ensure that all
members of its workforce have appropriate access to electronic protected health information, as
provided under paragraph (a)(4) of this section, and to prevent those workforce members who do
not have access under paragraph (a)(4) of this section from obtaining access to electronic
protected health information.

(ii) Implementation specifications:

(A) Authorization and/or supervision (Addressable). Implement procedures for the authorization
and/or supervision of workforce members who work with electronic protected health information

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 32 of 42

or in locations where it might be accessed.

(B) Workforce clearance procedure (Addressable). Implement procedures to determine that the
access of a workforce member to electronic protected health information is appropriate.

(C) Termination procedures (Addressable). Implement procedures for terminating access to
electronic protected health information when the employment of, or other arrangement with, a
workforce member ends or as required by determinations made as specified in paragraph
(a)(3)(ii)(B) of this section.

(4)(i) Standard: Information access management. Implement policies and procedures for
authorizing access to electronic protected health information that are consistent with the
applicable requirements of subpart E of this part.

(ii) Implementation specifications:

(A) Isolating health care clearinghouse functions (Required). Ifa health care clearinghouse is part
of a larger organization, the clearinghouse must implement policies and procedures that protect
the electronic protected health information of the clearinghouse from unauthorized access by the
larger organization.

(B) Access authorization (Addressable). Implement policies and procedures for granting access to
electronic protected health information, for example, through access to a workstation, transaction,
program, process, or other mechanism.

(C) Access establishment and modification (Addressable). Implement policies and procedures
that, based upon the covered entity's or the business associate's access authorization policies,
establish, document, review, and modify a user's right of access to a workstation, transaction,
program, or process.

(5)(i) Standard: Security awareness and training. Implement a security awareness and training
program for all members of its workforce (including management).

(ii) Implementation specifications. Implement:
(A) Security reminders (Addressable). Periodic security updates.

(B) Protection from malicious software (Addressable). Procedures for guarding against, detecting,
and reporting malicious software.

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 33 of 42

(C) Log-in monitoring (Addressable). Procedures for monitoring log-in attempts and reporting
discrepancies.

(D) Password management (Addressable). Procedures for creating, changing, and safeguarding
passwords.

(6)(i) Standard: Security incident procedures. Implement policies and procedures to address
security incidents.

(ii) Implementation specification: Response and reporting (Required). Identify and respond to
suspected or known security incidents; mitigate, to the extent practicable, harmful effects of
security incidents that are known to the covered entity or business associate; and document
security incidents and their outcomes.
(7)(i) Standard: Contingency plan. Establish (and implement as needed) policies and procedures
for responding to an emergency or other occurrence (for example, fire, vandalism, system failure,
and natural disaster) that damages systems that contain electronic protected health information.

(ii) Implementation specifications:

(A) Data backup plan (Required), Establish and implement procedures to create and maintain
retrievable exact copies of electronic protected health information.

 

(B) Disaster recovery plan (Required). Establish (and implement as needed) procedures to restore
any loss of data.

(C) Emergency mode operation plan (Required). Establish (and implement as needed) procedures
to enable continuation of critical business processes for protection of the security of electronic
protected health information while operating in emergency mode.

(D) Testing and revision procedures (Addressable). Implement procedures for periodic testing and
revision of contingency plans.

(E) Applications and data criticality analysis (Addressable). Assess the relative criticality of
specific applications and data in support of other contingency plan components.

(8) Standard: Evaluation. Perform a periodic technical and nontechnical evaluation, based initially
upon the standards implemented under this rule and, subsequently, in response to environmental

CFR 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 34 of 42

or operational changes affecting the security of electronic protected health information, that
establishes the extent to which a covered entity's or business associate's security policies and
procedures meet the requirements of this subpart.

(b)(1) Business associate contracts and other arrangements. A covered entity may permit a
business associate to create, receive, maintain, or transmit electronic protected health information
on the covered entity's behalf only if the covered entity obtains satisfactory assurances, in
accordance with § 164.314(a), that the business associate will appropriately safeguard the
information. A covered entity is not required to obtain such satisfactory assurances from a
business associate that is a subcontractor.

(2) A business associate may permit a business associate that is a subcontractor to create, receive,
maintain, or transmit electronic protected health information on its behalf only if the business
associate obtains satisfactory assurances, in accordance with § 164.314(a), that the subcontractor
will appropriately safeguard the information.

(3) Implementation specifications: Written contract or other arrangement (Required). Document
the satisfactory assurances required by paragraph (b)(1) or (6)(2) of this section through a written
contract or other arrangement with the business associate that meets the applicable requirements
of § 164.314(a).

[68 FR 8334, 8377, Feb. 20, 2003; 78 FR 5566, 5694, Jan. 25, 2013]

[EFFECTIVE DATE NOTE: 78 FR 5566, 5694, Jan. 25, 2013, amended paragraph (a) and
revised paragraph (b), effective Mar. 26, 2013.]

§ 164.310 Physical safeguards.

A covered entity or business associate must, in accordance with § 164.306:

 

 

(a)(1) Standard: Facility access controls. Implement policies and procedures to lint physical
access to its electronic information systems and the facility or facilities in which they are housed,
while ensuring that properly authorized access is allowed.

CFR 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 35 of 42

    
   

(2) Implementation specifications:

(i) Contingency operations (Addressable). Establish (and implement as needed) procedures that
allow facility access in support of restoration of lost data under the disaster recovery plan and
emergency mode operations plan in the event of an emergency.

(ii) Facility security plan (Addressable). Implement policies and procedures to safeguard the
facility and the equipment therein from unauthorized physical access, tampering, and theft.

(iii) Access control and validation procedures (Addressable). Implement procedures to control
and validate a person's access to facilities based on their role or function, including visitor control,
and control of access to software programs for testing and revision.

(iv) Maintenance records (Addressable). Implement policies and procedures to document repairs
and modifications to the physical components of a facility which are related to security (for
example, hardware, walls, doors, and locks).

(b) Standard: Workstation use. Implement policies and procedures that specify the proper
functions to be performed, the manner in which those functions are to be performed, and the
physical attributes of the surroundings of a specific workstation or class of workstation that can
access electronic protected health information.

(c) Standard: Workstation security. Implement physical safeguards for all workstations that access
electronic protected health information, to restrict access to authorized users.

(d)(1) Standard: Device and media controls. Implement policies and procedures that govern the
receipt and removal of hardware and electronic media that contain electronic protected health
information into and out of a facility, and the movement of these items within the facility.

(2) Implementation specifications:
(i) Disposal (Required). Implement policies and procedures to address the final disposition of
electronic protected health information, and/or the hardware or electronic media on which it is

stored.

(ii) Media re-use (Required). Implement procedures for removal of electronic protected health
information from electronic media before the media are made available for re-use.

(iit) Accountability (Addressable). Maintain a record of the movements of hardware and electronic

CFR 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 36 of 42

media and any person responsible therefore.

(iv) Data backup and storage (Addressable). Create a retrievable, exact copy of electronic
protected health information, when needed, before movement of equipment.

[68 FR 8334, 8378, Feb. 20, 2003; 78 FR 5566, 5694, Jan. 25, 2013]

[EFFECTIVE DATE NOTE: 78 FR 5566, 5694, Jan. 25, 2013, revised the introductory text,
effective Mar. 26, 2013.]

§ 164.312 Technical safeguards.

A covered entity or business associate must, in accordance with § 164.306:

 

(a)(1) Standard: Access control. Implement technical policies and procedures for electronic
information systems that maintain electronic protected health information to allow access only to
those persons or software programs that have been granted access rights as specified in §
164.308(a)(4).

(2) Implementation specifications:

(i) Unique user identification (Required). Assign a unique name and/or number for identifying and
tracking user identity.

ee

 
 
  

(ii) Emergency access procedure (Required). Establish (and implement as needed) procedures for
obtaining necessary electronic protected health information during an emergency.

(iii) Automatic logoff (Addressable). Implement electronic procedures that terminate an electronic
session after a predetermined time of inactivity.

(iv) Encryption and decryption (Addressable). Implement a mechanism to encrypt and decrypt
electronic protected health information.

(b) Standard: Audit controls. Implement hardware, software, and/or procedural mechanisms that
record and examine activity in information systems that contain or use electronic protected health

CFR 6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 37 of 42

information.

(c)(1) Standard: Integrity. Implement policies and procedures to protect electronic protected
health information from improper alteration or destruction.

(2) Implementation specification: Mechanism to authenticate electronic protected health
information (Addressable). Implement electronic mechanisms to corroborate that electronic
protected health information has not been altered or destroyed in an unauthorized manner.

(d) Standard: Person or entity authentication. Implement procedures to verify that a person or
entity seeking access to electronic protected health information is the one claimed.

(e)(1) Standard: Transmission security. Implement technical security measures to guard against
unauthorized access to electronic protected health information that is being transmitted over an
electronic communications network.

(2) Implementation specifications:

(i) Integrity controls (Addressable). Implement security measures to ensure that electronically
transmitted electronic protected health information is not improperly modified without detection
until disposed of.

(ii) Encryption (Addressable). Implement a mechanism to encrypt electronic protected health
information whenever deemed appropriate.

[68 FR 8334, 8378, Feb. 20, 2003; 78 FR 5566, 5694, Jan. 25, 2013]

[EFFECTIVE DATE NOTE: 78 FR 5566, 5694, Jan. 25, 2013, revised the introductory text,
effective Mar. 26, 2013.]

CFR 7

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 38 of 42

 
JosephBarillari

   

SAVE A GIRS UFE,

GET TREATE

 

 

RSE THAN A TERRORIST

After Boston Children’s Hospital used specious diagnoses and reasoning to claim custody
of, and kidnap, a girl from her family, one man took action to help — and got arrested.

Kidnapping as care: Justina Pelletier was far from the first child Boston Children’s Hospital

    

(BCH) took from her parents. in fact, BCH has done it so many times that they have a name for it:

They cail it “performing a parentectomy.”

 

by C. Mitchell Shaw

 

intent on punishing him with a heavy dose
of persecution by prosecution.

n February 2013, when Linda Pel-4s Long before Justina was taken to BCH,

letier took her 14-year-old daughter,
Justina, to Boston Children’s Hospi-

tal (BCH) for flu-like symptoms, the fam-
ily had no idea of the nightmare that lay
before them. Before the ordeal was over,
Justina was the victim of what her father,
Lou Pelletier, describes as medical kid-
napping, torture, and abuse. It would take
16 months and the bravery of a man the
Pelletiers had never met for Justina to fi-
nally be released and allowed to go home.
That man is Martin Gottesfeld, and he

is now in prison awaiting trial on charges
that he hacked BCH and knocked out its
Internet during a major fundraising drive.
He is facing a possible 15-year sentence,
and based on court records provided to
THE NEw AMRRICAN, it appears he is being
railroaded by a legal system that — after
refusing to protect young Justina — seems

www. TheNewAmerican.com

 

she had already been diagnosed with (and
was being treated for) mitochondrial dis-
ease, arare genetic disorder. Even with her
condition, Justina was an active teenager.
She was involved in competitive ice-skat-
ing and-other activities enjoyed by kids
her age. That all changed because a BCH
doctor in the seventh month of his intern-
ship decided to set aside Justina’s diagno-
sis of mitochondrial disease (which had
been made by Dr. Mark Korson, the chief
of metabolism at Tufts Medical Center in
Boston and one of the foremost experts in
the field of metabolic disorders, who had
been successfully treating Justina).

i(k, Instead, that freshly minted BCH intern

decided that Justina was suffering with a
mental illness called somatic symptom dis-
order. That new diagnosis was then rubber-
stamped by BCH psychologist Dr. Ioana

Simona Bujoreanu, who just happened to
be researching somatic symptom disorder
under a grant from the National Institutes
of Health. Eschewing even the appearance
of objectivity, Bujoreanu approved the di-
agnosis after one 25-minute examination
of Justina, without consulting any other
physicians. As investigators say, follow
the money. With her funding dependent
on the grant, one is left to wonder if Bu-
joreanu conveniently “found” a case of the
disorder to study. After all, if the only tool
covered by your expense account is a ham-
mer, every problem gets treated like a nail.

§, On Valentine’s Day 2013, Justina’s par-

ents tried to discharge her from the hos-

pital. BCH staff sought and received the

“help” of the Massachusetts Department

of Children and Families (DCF), which

took Justina into custody as a ward of the
state. DCF justified the action by accusing
the Pelletiers of “medical child abuse.” Jus-
tina was transferred to “Bader 5,” BCH’s
psychiatric ward, and ali treatment for her
disease was stopped. She was held there
and at another facility for 16 months, dur-
ing which time she was in constant pain and
her health declined to the point that the girl
~~ who had led an active lifestyle before
her incarceration at BCH — was bound to a
wheelchair and unable to use the bathroom
without assistance.

@, The Pelletiers fought a protracted battle
to free their daughter and save her life.
Time after time, the decision of the court
was against them. And while BCH was
exposed in the media, the well-connected
hospital (BCH is a teaching hospital of
Harvard Medical School) seemed will-
ing and able to weather the storm of bad
press. It also appeared to have enough pull
to avoid being investigated.

“7 Enter Martin (Marty) Gottesfeld, a

senior systems engineer with extensive

knowledge of computer networks and a

bone to pick with the “troubled teen indus-

try’ —a loosely connected, multi-million-

23
Gs

 

A Boston Children’s Hospital doctor in the seventh
month of his internship decided to seit aside Justina’s
diagnosis of mitochondrial disease (which hac been
made by Dr. Mark Korson, the chief of metabolism at
Tufts Medical Center in Boston).

dollar industry made up of hospitals, boot
camps, behavioral modification programs,

mistake. To take it down, I’d have to knock
the whole hospital off the Internet.”

and residential treatment programs that {o¢ Two months after the BCH hacking,

too often manage to fly under the radar of

accountability.

Justina’s father had bravely broken a
gag order and told of the abuse, torture,
and mistreatment of his daughter. He told
of notes she had managed to sneak out to
him folded up in origami that spelled out
— in horrid detail — hospital staff laugh-
ing as they left her sitting on the toilet for
hours, dragging her across the concrete
floor causing her toenails to tear off, and
refusing her pain medications. Her un-
treated genetic condition left her in a dan-
gerous position. Lou Pelletier
said his daughter’s life was in
very real danger.

When Gottesfeld heard about
Justina’s plight, he decided to do
something about it. Since bad
press was ineffective and the
likelihood of an investigation
was at or near zero, Gottesfeld
decided on a different approach.
As he explained in a piece he
wrote for the Huffington Post
entitled “Why I Knocked Bos-
ton Children’s Hospital Off
the Internet,” he decided to hit
them where they would feel it:
On April 20, 2014, he knocked
them off the Internet during a
major fundraising drive. Marty
wrote that “to save Justina from
grievous bodily harm and possi-
ble death,” he would “have to hit
BCH where they appear to care
the most, the pocket book and
reputation. All other efforts to
protect Justina weren’t succeed-
ing and time was of the essence.”
He added, “Almost unbeliev-
ably, they kept their donation
page on the same public network
as the rest of their stuff. Rookie

24

 

the hospital released Justina, and she went
home. Her father had to carry his once-
active daughter into their home.

\A When authorities — who had previously
refused to investigate the claims of the Pel-
letiers and other families that the hospital
had taken their children from them under
false pretenses and whose children had
been subjected to torture and other mis-
treatment — began to investigate the cyber-
attack, they honed in on a YouTube video
posted by Gottesfeld on March 23, 2014.
That video lays out the details of Justina’s

 

But he saved a life: Martin Gottesfeld faces a possible 15-year prison
sentence. His crime? He knocked Boston Children’s Hospital off the
Internet during a major fundraising drive to save the life of a child.

abuse at the hands of the state and the hos-

pital, lists the contact information of those
involved in the case, and implores viewers
to “use this information to your maximum
potential in order to save Justina’s life.”

4,» Ignoring the fact that the video — which

only specifically asks viewers to write let-
ters and make phone calls — should not
have been seen as evidence of a crime and
used to obtain a search warrant (since en-
couraging people to write and call is not
illegal), FBI investigators used the fact
that the video was posted from Gottes-
feld’s account and IP address to get a “Tap
and Trace” order for records related to his
Internet traffic. Based on the information
gathered by executing that order, investi-
gators filed for and received a search war-
rant for Gottesfeld’s house.

Ape Investigators using the video to obtain

“both a Tap and Trace order and a search
warrant is only the beginning of govern-
ment malfeasance in this case. As docu-
ments provided to THE NEw AMERICAN
(and published-online*) show, the persecu-
tion by prosecution of Marty Gottesfeld —
for daring to do what he could to
save the life of an innocent child
— is mired in overreach, con-
flicts of interest, and fraud.

AX, As Marty’s wife, Dana Got-
tesfeld, told THE NEw AMERI-
CAN in an exclusive interview,
the search warrant based on the
‘Tap and Trace order — and is-
sued after that order was carried
out — listed information about
particular Internet traffic that
was gathered by authorities “ex-
ceeding what the Tap and Trace
allowed.” She told us, “The
search warrant affidavit men-
tions traffic obtained from the
Tap and Trace. However the Tap
and Trace, as ordered, shouldn’t
have given them those details.”

4S, Add to that the errors, mis-

statements, exaggerations, and
outright falsehoods found in
the search warrant affidavit,
and one is left to wonder how
the search warrant ever could
have been issued in the first
place. The answer to that ques-
tion opens up a whole new can
of worms — one that stinks
of conflicts of interest. The

THE NEW AMERICAN @ DECEMBER 18, 2017
\fos

Nye

Helping or hurting? During the 16 months that Justina was in the custody of Boston Children’s
Hospital and Wayside Youth and Family Support Network and denied treatment for mitochondrial
disease, her health declined to the point that the girl — who had been active in competitive ice
skating — was bound to a wheelchair.

“Judge” (she is actually a federal magis-
trate —-- not a judge — and should not
be signing off on search warrants in the
first place, according to constitutional
lawyer Joe Wolverton) who signed off on
the search warrant has direct ties to BCH
and Harvard University. Magistrate Mari-
anne Bowler is married to Dr. Marc Pfef-
fer, a professor of medicine at Harvard
Medical School, which oversees BCH.

 
    
 

port Network (the BCH-affiliated facil-
ity to which Justina was transferred after
months at BCH). Paragraph 27 says:

Since the attack against BCH in
April 2014, the FBI has learned of
other DDOS [distributed denial of
service] attacks against entities as-
sociated with BCH, the Justina Pel-
letier custody battle, and the troubled
teen industry. Additional victims in-
clude: NSTAR (which has a relation-
ship with BCH), Wayside Youth and
Family Support Network, Judge Ro-
tenburg Educational Center, Great-
schools.org, Sorenson’s Ranch, and
Logan River Academy. These victims
all experienced similar attacks.

23 This is important because Bowler is an

last 14 months. I am deeply concerned
about her ability to remain impartial.”

4% That was written in April. Bowler even-

tually outright refused bail in Marty’s
case. To put that in perspective, Marty
Gottesfeld — who was arrested in Febru-
ary 2016 — has already spent more time
in prison for taking action to free Justina
than she spent in medical incarceration.
And he hasn’t even been tried yet.

Furthermore, Bowler was employed as a A441 Bowler’s refusal to grant Marty bail

research assistant in biochemistry at Har-
vard Medical School prior to starting her
legal career.

Since FBI Special Agent Michael Tunick
made the connection to Harvard explicit in
the affidavit, Bowler cannot even claim ig-
norance of the conflict. In paragraph 8, Tu-
nick wrote, “The incoming traffic resulted
in significant disruptions to the BCH web-
site and additional disruption to the network
on which BCH and other Harvard Universi-
ty-affiliated hospitals communicate.”

Bowler is the same magistrate who
refused Marty bail, leaving him to sit in
prison while awaiting trial. In a statement
provided to THE New AMERICAN in April,
Marty wrote, “Magistrate [Marianne]
Bowler’s deep personal connection to
Harvard Medical School and therefore
its affiliated pediatric teaching hospi-
tal, Boston Children’s call into question
every aspect of her involvement with
[this] case.” He added, “From her origi-
nal approval of the search warrant for my
residence to her five month delay in issu-
ing a bail finding to my detention over the

Call 1-800-727-TRUE to subscribe today!

is particularly noteworthy given that she
went out of her way to make sure Boston
Marathon bomber Dzhokhar Tsarnaev
knew his rights (going so far as to read
him his Miranda rights from the bench),
which resulted in his refusal to continue
talking to investigators. Furthermore,
she ordered the release of his friend (and
suspected accomplice) Robel Phillipos —
who was accused of lying to investigators
— on $100,000 bond, on the conditions
that he remain in his mother’s house and
wear an electronic monitoring bracelet.

2°, Granted, she was right to make sure
Tsarnaev was aware of his rights, and she
had the legal authority to release Phillipos
on bail. But given the difference in the
way she has handled this case, it appears
that Gottesfeld’s rights would be better
protected by Bowler if he were a terrorist.
At least then, he’d probably be out on bail
and home with his wife.

4, The malfeasance and conflicts of inter-
est do not end there, though. The search
warrant affidavit signed by her also men-
tions Wayside Youth and Family Sup-

emeritus member of the Board of Directors
of The Boston Foundation, which raises
money for Wayside Youth and Family Sup-
port Network. She is listed as such on page
18 of their December 2, 2015 report.

9 1The facts demonstrated by these court

documents, Bowler’s connections to the
entities involved, and her refusal to treat
Gottesfeld with the same decency she will-
ingly showed to terrorists, seem to bear out
his claims about Bowler’s lack of “ability to
remain impartial.” This whole case smells
of a personal vendetta. Bowler’s allegiance
appears divided between justice and Har-
vard, with justice getting the short end of
the stick. It is not every day that a federal
magistrate is given the opportunity to abuse
her power by bringing the full weight ofher
bench against someone who is accused of
attacking something near and dear to her.
When that does happen, she is supposed to
recuse herself. In fact, procedure requires it.
Yet, in the face of all of that, Bowler contin-
ues to preside over the case.

S. America does not need those who abuse

power to sit in places of power. Magistrate
Marianne Bowler needs to be removed
from this case — if not the bench.

6,1t is a sad commentary when innocent

children and those who take action to de-
fend them have less protection under the law
than those who abuse and torture children in
the name of medical science. It seems more
than a little like 1930s Germany. #

 

* The court documents referenced in this article can
be found at www.FreeMartyG.com.

25

 
Case 1:18-cv-10836-PGG Document 101-4 Filed 11/27/19 Page 42 of 42

Exhiet £
